SERCOMBE, J.,
dissenting.
A seventh-grade middle school teacher notices a ruckus in the rear of her classroom. Students have been passing a note, reacting to its contents in a gleeful, but disruptive, manner. One boy hides the note in reaction to the disapproving stare of his teacher, who retrieves the note from his pocket in order to quell the disturbance. The majority would require that this “search” be justified under Article I, section 9, of the Oregon Constitution by a showing of probable cause and exigent circumstances, at least if the evidence is later used in a delinquency proceeding. I believe that the state constitution requires a lesser showing in order to excuse the need for a warrant and to justify the reasonableness of a search of a schoolchild. Because that standard is met by the search in this case, I would affirm the denial of the youth’s motion to suppress evidence. I respectfully dissent from the majority’s conclusions to the contrary.
As the majority notes, we have not decided in past cases whether the state constitution allows school officials to conduct a search based on a standard of exigent circumstances, together with a showing of less than probable cause that a crime has been committed. 226 Or App at 29-30. This case presents that question. I agree with the majority that the state did not carry its burden of proving probable cause on this record. I would conclude, however, that the school authorities acted on an immediate need to protect schoolchildren from the distribution of dangerous drugs and a reasonable suspicion that a violation of laws or school rules on possession or distribution of drugs had occurred. In my view, that is all that is necessary to justify the search under Article I, section 9.
In New Jersey v. T.L.O., 469 US 325, 105 S Ct 733, 83 L Ed 2d 720 (1985), the United States Supreme Court developed standards to assess the reasonableness of searches of schoolchildren under the Fourth Amendment to the United States Constitution. As we noted in State ex rel Juv. *36Dept. v. DuBois, 110 Or App 314, 317, 821 P2d 1124 (1991), the Supreme Court held that “the school setting was not conducive to application of the warrant requirement because of the need for prompt and informal discipline and the need to maintain safety in the schools” and that “the state’s substantial interest in maintaining discipline and security in the school environment, which depends on informal and flexible disciplinary procedures, weighed against application of the probable cause standard and justified a more flexible ‘reasonableness’ standard.”
The majority eschews this approach under Article I, section 9, because
“a balancing test such as the Court used in T. L. O. is inapplicable, because the privacy interest guaranteed by the Oregon Constitution is ‘one of right, not of expectation.’ State v. Tanner, 304 Or 312, 321 n 7, 745 P2d 757 (1987). Consequently, the privacy interests protected from unreasonable searches under Article I, section 9, are defined by an objective test of whether the government’s conduct would impair an individual’s interest in freedom from scrutiny.”
226 Or App at 32. Once the majority identifies any privacy interest or right, it concludes that a warrantless search is “ ‘per se unreasonable unless [it] fall[s] within a well-established exception to the warrant requirement.’ ” 226 Or App at 33 (quoting Weber v. Oakridge School District 76, 184 Or App 415, 431, 56 P3d 504 (2002), rev den, 335 Or 422 (2003)).
With all respect to the majority, I believe that the distinctions are more nuanced. It is one thing to reject subjective expectations as the basis on which to define protected privacy interests under Article I, section 9, as the court suggested in State v. Tanner, 304 Or 312, 321-22, 745 P2d 757 (1987), and held in State v. Campbell, 306 Or 157, 164, 759 P2d 1040 (1988). It is quite another thing, however, to conclude that the existence of an objective privacy right, held in common under Article I, section 9, is not a function of the social and legal context of that privacy right. Campbell recognized that Article I, section 9, privacy rights are affected by “social and legal norms of behavior.” Id. at 170.
*37The contextual nature of privacy rights is nowhere more apparent than in the contrast of the court’s decision in Campbell with the holding in State v. Meredith, 337 Or 299, 96 P3d 342 (2004). In Campbell, the court held that police attachment of a radio transmitter to a car and use of the transmitter to locate the defendant was a “search” under Article I, section 9, and violated the defendant’s “right” under the state constitution. In Meredith, the court held that a “search” did not occur through attachment of a radio transmitter to a pickup truck used by the defendant but owned by his employer. The court rejected the argument that the right of privacy under Article I, section 9, is defined by how the “conduct, if engaged in wholly at the discretion of the government, would impact the general privacy interests of‘the people.’ ” 337 Or at 305. Instead, the proper inquiry is to assess “whether the defendant had * * * a protected privacy interest in light of the particular context in which the government conduct occurred.” Id. at 306. The different contexts in Campbell and Meredith yielded different results under Article I, section 9, for the same governmental conduct.
The status of a person who is being seized or searched is one part of that context. That is the key reason why prisoners, probationers, and parolees enjoy fewer privacy rights under Article I, section 9, than other citizens. In State v. Sanders, 343 Or 35, 163 P3d 607 (2007), the court upheld a state statute subjecting convicted felons to collection of blood or buccal samples for purposes of DNA profiling. The court reasoned:
“Defendant argues that Article I, section 9, which provides that ‘no law’ shall infringe on the ‘people’s’ right to be free from unreasonable searches and seizures, imposes a limit on the government’s power that is not dependent on the status of the person who asserts it. However, as is evident from our discussion above, we think that there are constitutionally sound reasons to distinguish between suspicionless searches of and seizures from the general public and such searches of and seizures from the far more narrowed class of prisoners, probationers, and other conditional releasees who have been convicted of felonies. The first group is made up of presumably law-abiding citizens *38who are entitled to all the rights afforded by our constitution, but the other is composed of lawfully adjudicated criminals whose proven felonious conduct substantially heightens the government’s interest in identifying and monitoring them. The conduct can and does properly carry lasting consequences. It follows that what we may view as constitutionally unreasonable when done to those in the first group we appropriately may view as permissible when done to those in the second.”
Id. at 42-43 (footnote omitted).
Similarly, I believe that a constitutional distinction should be made between the status of schoolchildren in the context of a search to maintain school discipline or safety, and the status of an adult citizen in the context of a criminal investigation. To me, it is evident that a school setting creates particular needs of students to be free from violence, distraction, and disorder that inhibit a student’s ability to learn and the functioning of the school. That collective need is part of the context that defines any student “right” of privacy. That context excuses the need for a warrant under Article I, section 9, in order to maintain safety or to allow immediate and effective discipline of students. It also requires that the reasonableness of a search be evaluated on a case-by-case basis and in light of the degree of threat to school safety or discipline, rather than on whether probable cause exists to conclude that a crime has been committed.
I dissent for those reasons.